Title: To John Adams from William Vans Murray, 16 December 1799
From: Murray, William Vans
To: Adams, John



Sir,
The Hague 16. Dec. 1799.

Should my letters to Mr. Talleyrand have the misfortune to be considered by you Sir as too complaisant—a thing I do not believe to be probable—I entreat your attention to the light in which I view’d the circumstances which produced them. These circumstances relate to the subject matter of the act which I was ordered to inform Mr. T. of;—to Mr. T. himself, as the minister of exterior Relations of the French Republic;—and to myself, minister Resident near this government.
As to the subject matter—it was a high governmental act of your’s Sir, expressive of conditional Intentions, done, & communicated, for the purpose of leading the government which I addressed To do, definitively on its part, an high official Act.
I was to obey—& to communicate this act so as to attain the point in view—certainly not by condescensions—but I certainly felt at liberty to avoid, without sacrifising substantial dignity, a palpable dryness—because I felt elevated by the prospect of what I considered as a concession extremely honourable to your administration; & because a dryness, even, might have led them, on such an occasion, to delays, by wishing me to exhibit my authority for communicating the intelligence, & for expecting a formal act of their government—
With respect to the Person addressed, he was the minister of a government which after having opposed publicly by arms, we were approaching, in consequence of advances on their part—He could be known & addressed but as such in this serious case.
As to myself—Who was I? as a channel of the Intentions and pledges of my government, to a foreign government, in a case which expected an act formally executed, on a point too of wounded pride—&, in the circumstances,—of Concession? I was an individual, showing no authority to give official acts, & to expect them—Here—Sir, I have the honour to represent you & I am accreditted & known here; But I was unknown to the French government, as much as to that of Russia, as a person empowered to enter into official promises—or to excite official expectations—or to demand & receive official promises. When I sign or authenticate a paper here as Minr. U.S.—which is to be used in a court or officially in a foreign court, it must be certify’d by the minister of that court that the signature is the Signature of Mr. M. minr. US. here—Nothing like this was proper or was done on this occasion—my letters went by post—No neutral intermediary was used.—The news papers it is true had announced it—but they have official averment that our government has no government paper.—I think in the answer of the late 3 Envoys to the charp of abusive pieces in the Gazette U.S.—I therefore treated the body of the Message of 25. Feby in the way I did—leaving it in its fullness of strength, explicitness & dignity—making the introductory & closing expressions merely a civil envelope—vellum paper round what was in its nature a caustic—& communicating by post—on credit that they would receive it & act on it—though from one, in such a case unknown to them. My being personally known to Mr. Talleyrand did not change my relations to that government. My letter then Sir I conceived, though official in relations to the U.S. was rather a private or unofficial letter in relation to them. That they acted on it—officially, may have made it fully an official letter—but judged of under the point of time in which it was written, it can not be considered as at first completely official—
Moral opinions had nothing to do in such a case. I was to do an act & to consider success as agreeable to you Sir—in times & under circumstances peculiarly awkward—for, except neutral powers, there was no way of finding an official channel—The thing to be done also carry’d nettle enough with it—for in 1796 they had vow’d not to do, what I demanded should be most explicitly, formally & publicly done:—they declared by Mr. Delacroix then minr. of exterior Relations to Genl. Pinckney’s Secretary, Major Rutledge, that they would not receive our embassy till their grievances had been redressed. Yet this was the point upon which they were called on to yield & to put the official seal to the concession. On this they did yield.
I have not heard that this correspondence makes a noise—nor that it is public—nor do I know whether you Sir may have seen it in a disagreeable point of light—most deeply shall I regret it, if it have hurt your feelings!—But by a private letter I have reason to suppose that some have considered it as too complaisant—as unsuitable—
It is in the sincere solicitude, Sir, which I feel as a man trusted by you—as a man of honour—& as a grateful man—that I forfeit not your opinion—even the most rigid! that I have taken the liberty of explaining to you the point of view in which I considered this business, the Government which I addressed & the relations in which I stood to my own government & that which I addressed.—I have no haste to excuse me. I acted after the reflexion of three hours at least;—and after several essays of a proper envelope, before I fixed on that which I usedµthat one was formed agreeably to the preceding principles, & I still flatter myself will meet with your approbation;—at least that it will not be disapproved.
If however I have been blamed—& the public passions & inconsiderate judgment have fastened on me—I ask not protection—but I must & will struggle Sir for your opinion—& that of the few whose opinions have helped to form me;—for your most rigid judgment, which intentionally, I will never be below, nor disgrace!—
But Sir before I end this subject give me permission to recur to the word Concession—which I used just now!
A submission to a common right between nations—(or men) is not a Concession.—Circumstances, however, may make it such.
A Right refused;—solicited—twice; Refused imperiously;—then fought for, or upon, as an insult—then Yielded! in terms as pat as echo to demand—here is a concession!—To me Sir—who have seen these monstrous scenes, & been breathed upon even by the fell spirit of them,—a great concession: great in relation to Glory, in any times—especially the present;—because I believe a sole Instance;—small & of little worth in relation to Indemnity in a pecuniary light.
In Relation to national character & to Glory every public yielding is of great—incalculable importance. That truth has always taught us to struggle & to triumph:—but it ought also Sir to afford the scale by which we measure the value of a yielding, a concession to US, from any other nation!—
You Sir, always felt that truth yourself!—& if I highly rate the value of “the Assurances” in this light, & under all circumstances, the lessons which I have learned in your Portico must explain my way of thinking.—I may, from error of judgment, sometimes misapply these—but in a matter of taste—of moral sensibility—I do hope that I can not be often wrong.
To appreciate their importance in relation to our glory, the moral & political state of Europe ought to be patiently & learnedly canvassed;—the genius of the times,—a new spirit in the world,—made up of gigantic views & meaness,—of motives, now equal to the grand overthrow of a Royal Realm,—now of a bank, for pilfering—braving all as a very principle of its birth, existence, & force;—the position & relative character of our opponent;—the momentary influence of mere campaigning, as affording reasons for stubborness or for pliancy—these ought to be considered—the last particularly, agreeably to the value which military men know how to assign to it.—In relation to History these assurances are a thing Fixed & beyond the reach of campaigns or of other causes; that an Insult in this particular was given—that the U.S. armed & successfully fought—; that After this, this insult was atoned for by a public Concession of the point contended! In such times, this is something,—which is nationally, much;—it is not only that,—it is a great deal, and it is Glory—Among men without contemporary & intimate knowledge, & of even no reading, they may be thought little;—among men who put all things into figures of dollars,—nothing!—& among those who are not satisfy’d with the great & elevated spirit & courage that produced them,—they will be greatly undervalued and,—my envelope may appear too complaisant & unsuitable!—But Sir the day will come—it is now—when Europe will do justice to that stream of courage & dignity, tempered by their true companion, decency;—for Success, thus far, has crowned it—& when nothing will be remembered of your message, but that firmness, which having been display’d, enabled you to put a step forward to meet advances;—& when the Manner in which it was announced & follow’d by the assurances, will be forgotten. It will then be known that these times were extremely difficult & full of intricacy; & that courage, though essential, was not so rare a gift, as a delibrating & profound Wisdom!
Russia & Austria have seperated! and the illustrious Italisky Suwarrow is in the act of carrying out of Germany the gallant Russian army.
The Retreat of this army—50,000—out of Germany, will probably, Sir, afford a pretext for renewing the negociation between Austria & France—as its entry last winter was the pretence with France for renewing the war. It’s absence too from Bavaria will leave the parties at more ease in slicing up the Ecclesiastical domains, as Indemnities, by Secularization.
I have the honour to be with respectful & affectionate attachment / Sir yr. mo. ob. sert. &c &c &c

W.V. MurrayThe arch Duke is strong & has just refused Lecourbe a 5 days armistice on the Rhine—The french have retired almost all on this side.
